Exhibit 10.13

 

COMPENSATION AGREEMENT

 

This COMPENSATION AGREEMENT (the “Compensation Agreement”) is entered into as of
December 3, 2010, by and between Precision Optics, Inc., a Massachusetts
corporation (the “Company”) and Joel R. Pitlor, an individual residing in
Massachusetts (“Consultant”).

 

WHEREAS, the Company owes Consultant $170,000, representing all deferred
compensation due to Consultant as of the date of this Compensation Agreement
(the “Deferred Compensation”);

 

WHEREAS, the Company and Consultant have agreed to pay Deferred Compensation due
to Consultant via the issuance of common stock of the Company; and

 

WHEREAS, all references to shares of the Company’s common stock give effect to a
1 for 25 reverse stock split, effective December 11, 2008 (the “Reverse Split”).

 

NOW THEREFORE, in consideration of the premises and the undertakings set forth
herein, and intending to be fully bound hereby, the parties agree:

 

1.             Consultant will forgive the Deferred Compensation owed to him by
the Company, and in return, Company will issue Consultant 61,818 shares of
common stock of the Company (the “Shares”).

 

2.             The Shares will be issued as registered common stock within 5
business days upon the filling of a Registration Statement on Form S-8 with the
Securities and Exchange Commission, however if the Form S-8 is not filed within
six months of this agreement, the Shares will be issued as restricted common
stock.

 

3.             The shares shall vest as follows: one eighth (1/8th) of the
Shares shall vest on January 1, 2012, and one eighth (1/8th) each quarter
thereafter on the first day of each quarter, commencing on April 1, 2012, until
the Shares are fully vested.

 

4.             This Compensation Agreement sets forth the entire agreement of
the parties relating to the subject matter hereof and supersedes any other
agreement verbal or written.

 

5.             This Compensation Agreement shall be governed by and construed in
accordance with the laws of the State of Massachusetts, without regard to
conflicts of laws principles that would result in the application of the
substantive law of another jurisdiction. This Compensation Agreement may not be
amended or modified except by an instrument in writing signed by each party.

 

The parties agree this compensation agreement may be delivered and/or returned
by telephone facsimile in one or more counterpart copies, and the parties may
rely upon the signatures hereto whether in original or facsimile copy.

 

Dated: December 3, 2010

 

AGREED AND ACCEPTED

 

By:  Consultant

 

/s/Joel R. Pitlor

 

Name:  Joel R. Pitlor

 

 

 

 

 

By:  Precision Optics, Inc. and duly authorized to sign:

 

 

 

By:

/s/Don Major

 

Name:  Don Major

 

Title:  Director

 

 

--------------------------------------------------------------------------------